               Case 1:20-cv-00815-JGK-SDA Document 53 Filed 02/09/21 Page 1 of 1
                                                                                 . ·-· I. , .   "   ~   _,




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
TIAN XI YANG,
                                   Plaintiff:                           20 CIVIL 815 (JGK)

                 -against-                                                JUDGMENT

SHANGHAI HEPING RESTAURANT INC.,
ET AL.,
                    Defendants.
-----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Order dated February 8, 2021, the Court has reviewed the Report and Recommendation of Magistrate

Judge Aaron dated January 14, 2021. No objections have been filed to the Report and Recommendation, and the

time for any objections has passed. In any event, the Court finds that the Report and Recommendation is well

reasoned and correct except the Court notes that, contrary to the statement on Page 3 of the Report, on October

26, 2020, this Court determined that the plaintiff was entitled to a defaultjudgment, but no such judgment was

entered at that time because an inquest on damages had not yet occurred. The Report and Recommendation is

therefore adopted and judgment is entered awarding the plaintiff (I) $421,269.50, as described in the Report

and Recommendation; (2) pre-judgment interest at a rate of 9% per year from January 14, 2017 until the date

judgment is entered on $205,634.75, which is the sum of unpaid wages, unpaid overtime, and unpaid spread of

hours pay, in the amount of $75,397.53; and (3) $26,916.47 in attorney's fees and costs; for a total judgment of

$523,583.50.

Dated: New York, New York
       February 9, 2021


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
